DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6 and 10-21 are pending and presented for examination. Claims 1, 11 and 16 were amended and claim 7 was cancelled via the instant amendment dated 29 July 2022 which is acknowledged and entered.

Response to Arguments
	Applicant’s remarks dated 29 July 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The objection to claim 7 is WITHDRAWN as it was cancelled. The objection to claims 11 and 16 is WITHDRAWN over amendment thereof as the second mentioning of “organic solvent” was removed inc laim 16 and claim 11 has “a graphene-tin oxide” now.

The rejection of claims 1-7 and 9-21 under 35 U.S.C. 102(a)(1) over Kim is WITHDRAWN as the foreign priority claim to KR1020170064108 was perfected by submission of a certified English translation meeting the conditions of 35 U.S.C. 119(e) 24 May 2017. Accordingly, the earliest effective filling date of 24 May 2017 as Kim was publicly available after that date, it is no longer prior art.

The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(1) over Tammanoon is WITHDRAWN over the instant amendment setting forth the primary particle of tin oxide of several hundred nms and a secondary particle size of 1-20 nm of tin oxide. As is the rejection of claims 1-6 under 35 U.S.C. 103 over Tammannon in view of Schwenke as Schwenke does not cure the deficiency. As is the dependent of claims 9-10 over Tammanoon in view of Shim. As is the dependent rejection of claims 13-15 over Tammanoon in view of Shim as the base rejection as withdrawn.

The rejection of claims 11 and 13-15 under 35 U.S.C. 102(a)(1) over Fu is WITHDRAWN over the instant amendment setting forth the primary particle of tin oxide of several hundred nms and a secondary particle size of 1-20 nm of tin oxide.

The rejection of claims 1-3, 9 and 10 under 35 U.S.C. 103 over Tammanoon in view of Shim is withdrawn as neither discloses the amended feature of a primary tin oxide particle of several hundred nms and a secondary tin oxide particle of 1-20 nm.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Lee on 10 August 2022.

The application has been amended as follows: 
	In claim 10, line 1 please replace “ 9” with --1--.
	Please delete claim 21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Three independent claims are allowed.
As to claims 1 and 16 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of making a tin oxide-graphene composite wherein primary particles of tin oxide having a size of several hundred nm and secondary particles of 1-20 nm in size are produced via dispersing graphene and tin oxide in an organic solvent which is then dried and microwaved. Tammanoon is the closest piece of prior art and it discloses graphene composited on tin oxide nanoparticles, not several hundred micron sized tin oxide nanoparticles made up of 1-20 nm sized nanoparticles of tin oxide nor usage of microwave heating (nor usage of a second organic solvent for coating onto a substrate for claim 16).
As to claim 11 (and those dependent thereon), none of the cited prior art either alone or in combination discloses a gas sensor having a substrate, a sensing layer disposed thereon having a graphene/tin oxide nanocomposite at a ratio of 0.1-99.9-95 (G:SnO2) and a conductive electrode disposed on either the substrate and the gas sensing layer wherein primary particles of tin oxide having a size of several hundred nm and secondary particles of 1-20 nm in size are produced via dispersing graphene and tin oxide in an organic solvent which is then dried and microwaved. Tammanoon is the closest piece of prior art and it discloses graphene composited on tin oxide nanoparticles not several hundred micron sized particles made up of 1-20 nm secondary particles of tin oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759